            Case 8:20-cv-03112-TPB-CPT Document 1 Filed 01/01/21 Page 1 of 6 PageID 1

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case



                                        UNITED STATES DISTRICT COURT
                                                                        for the
                                                        MIDDLE District of FLORIDA

                                                                 TAMPA Division


                                                                          )       Case No.
                                                                          )                      (to be filled in by the Clerk’s Office)
                 HUDDLESTON, JIMMY R.                                     )
                              Plaintiff(s)                                )
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
                                                                          )       Jury Trial: (check one)          Yes           No
please write “see attached” in the space and attach an additional         )
page with the full list of names.)                                        )
                                  -v-                                     )
                                                                          )
DOUGHERTY, ALLISON; SHEILA "LAST NAME                                     )
 UNKNOWN [SERVER ON 01 JAN 2021 AT OR                                     )
   ABOUT 2100]; BENJAMIN, BEVERLY;                                        )
        BENJAMIN, JERMIAH                                                 )
                              Defendant(s)                                )
(Write the full name of each defendant who is being sued. If the          )
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)



                                                   COMPLAINT FOR A CIVIL CASE

I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                Name                                   HUDDLESTON, JIMMY R.
                                Street Address                         1220 E. CUMBERLAND AVE. STE 101
                                City and County                        TAMPA, HILLSBOROUGH
                                State and Zip Code                     FLORIDA, 33602
                                Telephone Number                       813.498.7036
                                E-mail Address                         JRH@BUCKINGSTONGROUP.COM




                                                                                                                                           Page 1 of 6
            Case 8:20-cv-03112-TPB-CPT Document 1 Filed 01/01/21 Page 2 of 6 PageID 2

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.
                     Defendant No. 1
                                Name                        BENJAMIN, JEREMIAH
                                Job or Title (if known)     MGR
                                Street Address              116 N. 12TH ST.
                                City and County             TAMPA, HILLSBOROUGH
                                State and Zip Code          TAMPA, 33602
                                Telephone Number            813.252.3444
                                E-mail Address (if known)   "Unknown"


                     Defendant No. 2
                                Name                        DOUGHERTY, ALLISON
                                Job or Title (if known)     MGR
                                Street Address              116 N 12TH ST.
                                City and County             TAMPA, HILLSBOROUGH
                                State and Zip Code          TAMPA, 33602
                                Telephone Number            813.252.3444
                                E-mail Address (if known)   "Uknown"


                     Defendant No. 3
                                Name                        BENJAMIN, BEVERLY L
                                Job or Title (if known)     MANAGER
                                Street Address              116 N. 12TH ST.
                                City and County             TAMPA, HILLSBOROUGH
                                State and Zip Code          TAMPA, 33602
                                Telephone Number            813.252.3444
                                E-mail Address (if known)   "Uknown"


                     Defendant No. 4
                                Name                        SHEILA "LAST NAME UNKNOWN"
                                Job or Title (if known)     SERVER
                                Street Address              116 N. 12th ST
                                City and County             TAMPA, HILLSBOROUGH
                                State and Zip Code          FLORIDA, 33602
                                Telephone Number            813.252.3444



                                                                                                                  Page 2 of 6
            Case 8:20-cv-03112-TPB-CPT Document 1 Filed 01/01/21 Page 3 of 6 PageID 3

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


                                E-mail Address (if known)          "Unknown"


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                       Federal question                                Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.
                       ADA LAW IS THE JURISDICTION OF THE FEDERAL COURTS




          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.         The Plaintiff(s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name)                                                , is a citizen of the
                                           State of (name)                                                  .


                                b.         If the plaintiff is a corporation
                                           The plaintiff, (name)                                                , is incorporated
                                           under the laws of the State of (name)                                                        ,
                                           and has its principal place of business in the State of (name)
                                                                                            .

                                (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                same information for each additional plaintiff.)

                     2.         The Defendant(s)

                                a.         If the defendant is an individual



                                                                                                                           Page 3 of 6
            Case 8:20-cv-03112-TPB-CPT Document 1 Filed 01/01/21 Page 4 of 6 PageID 4

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


                                           The defendant, (name)                                            , is a citizen of
                                           the State of (name)                                          . Or is a citizen of
                                            (foreign nation)                                       .


                                b.         If the defendant is a corporation
                                           The defendant, (name)                                        , is incorporated under
                                           the laws of the State of (name)                                         , and has its
                                           principal place of business in the State of (name)                                      .
                                           Or is incorporated under the laws of (foreign nation)                                   ,
                                           and has its principal place of business in (name)                                       .

                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                same information for each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversy−the amount the plaintiff claims the defendant owes or the amount at
                                stake−is more than $75,000, not counting interest and costs of court, because (explain):




III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
          DISTRICT TAVERN, A BUSINESS OWNED AND OPERATED BY THE DEFENDANTS HAVE A
          SEPARATE POLICIES FOR SERVICE ANIMALS AND THEIR OWNERS. THEIR POLICY CLEARLY
          POINTS OUT DISABLED PEOPLE BY THEIR PLATE/BOX POLICY; IN ESSENCE, THEY ARE
          SEGREGTING THEIR CUSTOMERS. THIS IS IN A DIRECT VIOLATION OF ADA LAW. AUDIO AND
          VIDEO EVIDENCE, FROM 01 JANUARY 2021, WILL PROVIDE SUFFICIENT EVIDENCE FOR A
          SUMMARY JUDGMENT PRIOR TO DISCOVERY OF THE COMPANY'S EMAILS, TEXTS, AND
          PRINTED COMMUNICATIONS ON THE MATTER. FURTHER PROOF COULD BE PROVIDED UNDER
          VIDEO DEPOSITION OF STAFF.




                                                                                                                        Page 4 of 6
            Case 8:20-cv-03112-TPB-CPT Document 1 Filed 01/01/21 Page 5 of 6 PageID 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




IV.       Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.
          $250,000.00; TO WHICH $225,000.00 GOES TO THE JAMES A HALEY VETERANS HOSPITAL TO
          SUPPORT THEIR SERVICE ANIMAL PROGRAM. DISTRICT TRAVEN ISSUES A PUBLIC APOLOGY
          VIA THE TAMPA TRIBUNE FOR ANY SERVICE ANIMALS OWNERNS THEY MAY HAVE
          OFFENDED. FORCED SALE OF DISTRICT TAVERN DUE TO ADA VIOLATIONS WITH FEDERAL
          COMPLIANCE OVERSIGHT TO THE FUTURE OWNERS.



V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk’s Office with any changes to my address where case−related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
                     in the dismissal of my case.

                     Date of signing:              01/01/2021


                     Signature of Plaintiff         /S/ J.R. HUDDLESTON
                     Printed Name of Plaintiff      HUDDLESTON, JIMMY. R.

          B.         For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Street Address


                                                                                                                      Page 5 of 6
            Case 8:20-cv-03112-TPB-CPT Document 1 Filed 01/01/21 Page 6 of 6 PageID 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                        Page 6 of 6
